DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed April 26, 2021.
	Claims 2-3, 5-16 and 22-27 are pending.  Claims 2, 5, 7 and 15-16 are amended.  Claims 22-27 are new.  Claims 1, 4 and 17-21 are canceled.  Claims 2, 5, 7 and 15-16  are independent.
Allowable Subject Matter
Claims 2-3, 5-16 and 22-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 2, there is no teaching or suggestion in the prior art of record to provide the recited steps of isolating a memory cell from the digit line to decouple the digit line from a plate based at least in part on identifying the digit line transition, and biasing the digit line from the first voltage to the second voltage while the memory cell is isolated from the digit line to mitigate a parasitic signal induced on an unselected memory cell, in combination with the other limitations.
With respect to independent claim 5, there is no teaching or suggestion in the prior art of record to provide the recited steps of identifying a start time of a digit line transition of a digit line from a first voltage to a second voltage, identifying an isolation duration associated with a memory cell based at least in part on identifying the start time, and isolating the memory cell from the digit line based at least in part on 
With respect to independent claim 7, there is no teaching or suggestion in the prior art of record to provide the recited steps of identifying a second digit line transition back from the second voltage to the first voltage, the second digit line transition occurring after a write-back operation is complete, isolation the memory cell from the digit line based at least in part on identifying the second digit line transition, biasing the digit line from the second voltage to the first voltage while the memory cell is isolated from the digit line, and coupling the memory cell with the digit line based at least in part on the digit line being biased to the first voltage.
With respect to independent claim 15, there is no teaching or suggestion in the prior art of record to provide the recited controller configured to isolate the memory cell from the digit line to decouple the digit line from a plate based at least in part on identifying the digit line transition, and bias the digit line from the first voltage to the second voltage while the memory cell is isolated from the digit line to mitigate a parasitic signal induced on an unelected memory cell, in combination with the other limitations.
With respect to independent claim 16, there is no teaching or suggestion in the prior art of record to provide the recited controller further configured to identify a second digit line transition back from the second voltage to the first voltage, the second digit line transition occurring after a write-back operation is complete, isolate the memory cell from the digit line based at least in part on identifying the second digit line transition, bias the digit line from the second voltage to the first voltage while the memory cell is isolated from the digit line and couple the memory cell with the digit line based at least in part on the digit line being biased to the first voltage, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825